USCA4 Appeal: 19-7454      Doc: 6         Filed: 12/15/2020    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-7454


        RICHEY L. BOYD,

                            Petitioner - Appellant,

                     v.

        WARDEN, PERRY CORRECTIONAL INSTITUTION,

                            Respondent - Appellee,

                     and

        STATE OF SOUTH CAROLINA,

                            Respondent.


        Appeal from the United States District Court for the District of South Carolina, at
        Orangeburg. Bruce H. Hendricks, District Judge. (5:18-cv-01582-BHH)


        Submitted: October 28, 2020                                 Decided: December 15, 2020


        Before AGEE, HARRIS, and QUATTLEBAUM, Circuit Judges.


        Remanded by unpublished per curiam opinion.


        Richey L. Boyd, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-7454       Doc: 6         Filed: 12/15/2020      Pg: 2 of 2




        PER CURIAM:

               Richey L. Boyd seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2254 petition. The district court received the notice of appeal shortly after

        expiration of the appeal period. Because Boyd is incarcerated, the notice is considered

        filed as of the date it was delivered to prison officials for mailing to the court. Fed. R. App.

        P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988). The record does not conclusively

        reveal when Boyd gave the notice of appeal to prison officials for mailing. Accordingly,

        we remand this case for the limited purpose of determining the timeliness of the filing

        under Rule 4(c)(1) and Houston. The record, as supplemented, will then be returned to this

        court for further consideration.

                                                                                         REMANDED




                                                       2